UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ADAM NOWICKI,                                                          :
                                                                       :
                                    Plaintiff,                         :      19-CV-9595 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
NATIONAL RAILROAD PASSENGER CORP.,                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Adam Nowicki initiated this action under the Federal Employers’ Liability Act
(“FELA”), 45 U.S.C. §§ 52 et seq., by filing a Complaint on October 17, 2019. ECF No. 1. The
allegations concern an injury Plaintiff sustained while working in Sunnyside Yard, Queens, New
York — which is located in the Eastern District of New York, not the Southern District. Id. ¶ 10.
Although the Court gave Plaintiff two opportunities to show cause why the case should not be
transferred in the interest of justice, see ECF Nos. 6, 9, Plaintiff failed to do so, responding only
that venue is proper in the Southern District of New York. see ECF No. 8.

        Under Section 1404(a), the Court may transfer the case “to any other district . . . where it
might have been brought” “[f]or the convenience of the parties and witnesses” and “in the
interest of justice.” 28 U.S.C. § 1404(a). Given that the events giving rise to Plaintiff’s claims
substantially occurred in Queens, this case could properly have been brought in the Eastern
District. See 28 U.S.C. § 1391(b). The Court finds that the convenience of the parties and
witnesses and the interest of justice would be served by transferring the case there.

        Accordingly, the Clerk of Court is directed to transfer this case to the Eastern District of
New York forthwith (i.e., without waiting the seven days specified in Local Civil Rule 83.1) and
to close the case on this Court’s docket.

        SO ORDERED.

Dated: October 31, 2019                                    ____________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
